Citation Nr: 0822572	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  02-04 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection to 
a left shoulder disability.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied clam for service connection to a 
left elbow disability.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied clam for service connection to a 
psychiatric disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for a right wrist 
disability.

7.  Entitlement to service connection for a cervical spine 
disability (including as secondary to the service connected 
right ankle disability).

8.  Entitlement to service connection for a lumbar spine 
disability (including as secondary to the service-connected 
right ankle disability).

9.  Entitlement to service connection for a left hip 
disability (including as secondary to the service-connected 
right ankle disability).

10.  Entitlement to service connection for a right hip 
disability (including as secondary to the service-connected 
right ankle disability).

11.  Entitlement to service connection for a left ankle 
disability (including as secondary to the service-connected 
right ankle disability).

12.  Entitlement to service connection for headaches 
(including as secondary to the service-connected scars of the 
forehead and right eyebrow).

13.  Entitlement to service connection for the residuals of 
fracture to the 3rd digit of the left hand.

14.  Entitlement to service connection for a left knee 
disability.

15.  Entitlement to a total disability rating for 
compensation purposes based on individual unemployability due 
to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1976, and from September 1978 to September 1982.  
The veteran reported serving in the US Army reserve through 
1991, and then in the US Army National Guard from 1992 to 
1998.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in August 2000, March 
2002, September 2004, and January 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
These decisions denied entitlement to service connection and 
increased evaluations or declined to reopen previously denied 
claims for numerous conditions.  The pertinent issues are 
delineated as follows.  In August 2000, the RO denied service 
connection for the left wrist, right wrist, and right knee.  
In March 2002, the RO declined to reopen previously denied 
claims for left shoulder, the left elbow, and an acquired 
psychiatric disorder.  In September 2004, the RO denied 
service connection for the left knee.   In January 2007, the 
RO denied claims for service connection for neck and lower 
back disorders, right and left hip disabilities, a left ankle 
disability, headaches, and the residuals of fracture the left 
third digit, and entitlement to TDIU.  

During the pendency of this appeal, the RO granted the 
veteran's claim for service connection for a degenerative 
joint disease of the left wrist, evaluating the disability as 
10 percent disabling effective in January 2000, in an August 
2007 rating decision.  The veteran has not yet appealed the 
evaluation or the effective date assigned.  Hence, this issue 
is not presently before the Board.

Issues have been recharacterized as shown on the front page 
to reflect the procedural actions in this case.  First, the 
appeal of the decision not to reopen the claim for service 
connection for a left shoulder disability is from a letter 
denial dated in March 2002 to which the veteran filed a 
timely notice of disagreement in May 2002.  The issues of 
whether new and material evidence has been submitted to 
reopen the previously denied claims for service connection 
for a left elbow disability and a psychiatric disability, and 
entitlement to service connection for a left knee disability 
will be remanded for issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999). 

The issues of service connection for a left shoulder 
disability, right wrist disability, cervical spine 
disability, lumbar spine disability, left and right hip 
disabilities, left ankle disability, headaches, residuals of 
fracture to the 3rd digit of the left hand, and TDIU 
addressed in the REMAND portion of the decision below are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An August 2002 rating decision denied service connection 
for a left shoulder disability.  The veteran did not appeal 
this decision.  It therefore became final.

2.  Evidence received since the August 2000 rating decision 
includes evidence necessary to substantiate the claim, i.e., 
VA treatment records documenting current treatment for a left 
shoulder condition.  This evidence raises a reasonable 
possibility of substantiating the claim.

3.  The medical evidence establishes that the diagnosed right 
knee degenerative joint disease is the result of the 
veteran's active service.


CONCLUSIONS OF LAW

1.  Evidence received since the August 2000 rating decision 
is new and material and the claim for service connection for 
a left shoulder disability is reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

2.  The criteria for service connection for right knee 
degenerative joint disease has been met.  38 U.S.C.A. § 1110, 
1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding these claims at this time is 
not prejudicial to the veteran.

I.  New and Material

In an August 2000 rating decision, the RO reopened the 
previously denied claim for service connection for a left 
shoulder disability, based on the receipt of additional 
service medical records.  However, the RO denied service 
connection for the claimed left shoulder disability on the 
basis that, although service medical records showed 
complaints of and treatment for possible acromioclavicular 
joint separation following inservice injuries, no further 
treatment was evidenced and no residuals were diagnosed at 
discharge from active service.  VA examination reflected no 
findings of current left shoulder disability.  Hence the 
claim was denied on the basis that the veteran had no current 
left shoulder disability.

The RO provided notice of the August 2000 rating decision to 
the veteran on August 28, 2000.  He did not file a timely 
notice of disagreement as to the issue of service connection 
for the left shoulder disability.  The August 2000 rating 
decision therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id. When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510 (1992).

Evidence received since the August 2000 rating decision 
includes VA treatment records showing continuing complaints 
of and treatment for left and bilateral shoulder conditions, 
including bilateral shoulder pain, crepitus, and continuing 
diagnoses of osteoarthritis in the shoulder.  In pertinent 
part, an April 2008 entry shows a diagnosis of degenerative 
joint disease in the bilateral shoulders.

This evidence is new in that it was not previously of record.

Given the demonstrated findings of recent left or bilateral 
shoulder pathology, the veteran now manifests clinical 
pathology in the left shoulder that could be etiologically 
related to his inservice left shoulder injuries.

Accordingly, reopening the claim for service connection for a 
left shoulder disability is warranted.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service medical records show complaints of and treatment for 
right knee injuries during active service including a pulled 
muscle and possible pulled ligament.  In addition, VA 
examination conducted in June 2006 reflects a diagnosis of 
degenerative joint disease in the right knee.  While the 
examiner opined that the right knee injuries shown in the 
service medical records were not sufficient to cause the 
veteran's current right knee disability, he did opine that 
the length of time the veteran served in active military 
service contributed to the development of the diagnosed right 
knee degenerative joint disease. 

There are no other medical findings or opinions against a 
finding that the veteran's degenerative joint disease of the 
right knee is the result of his active military service.  

Accordingly, service connection for right knee degenerative 
joint disease is warranted.  See 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the 
previously denied claim for a left shoulder disability is 
reopened.  To this extent only, the claim is granted.

Service connection for a right knee degenerative joint 
disease is granted.


REMAND

The veteran claims service connection for left shoulder and 
right wrist disabilities and for residuals of fracture to the 
left 3rd digit; cervical spine, lumbar spine, left and right 
hip, and left ankle disabilities, including as secondary to 
the service-connected right ankle disability; to headaches 
including as secondary to the service connected scars of the 
forehead and right eyebrow; and to TDIU. 

Concerning these claims, the record shows the veteran 
sustained various injuries during his periods of active 
service including sports injuries to his left shoulder, 
bilateral hands and fingers; that he was in a motor vehicle 
accident in 1980; and that he complained of and received 
treatment for left shoulder and lower back conditions.

The veteran testified in March 2004 that he boxed during his 
active service, and that he injured his knees and wrists in 
the 1980 motor vehicle accident.  He also argued that his 
physical and orthopedic condition began to fail after the 
motor vehicle accident, as a result of the shock his body 
sustained.  He further testified that he received many 
injuries playing sports during his active duty and active 
duty for training.

Current medical evidence demonstrates that the veteran is 
diagnosed with degenerative joint disease and osteoarthritis 
of the knees, wrists, and shoulders, neck strain, low back 
strain, bilateral hip sprain, and recurrent headaches.

The veteran is service-connected for a right ankle 
disability.  VA examination conducted in September 2006 
determined that it was less likely than not that the 
diagnosed cervical spine, lumbar spine, left and right hip 
and left ankle disabilities were the result of the service-
connected right ankle disability, and that the diagnosed 
recurrent headaches were less likely than not the result of 
the 1980 inservice motor vehicle accident.  However, the 
examiner did not consider whether these disabilities-or the 
other claimed disabilities-were the direct result of any of 
the veteran's periods of active service or active duty for 
training overall.  

The veteran testified that his orthopedic complaints and 
headaches have persisted from his discharge from active duty 
to the present.  The veteran is competent to testify as to 
his orthopedic and headache symptoms. See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

The veteran should be accorded further VA examination to 
determine the nature, extent, and etiology of his claimed 
disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Board has accepted the veteran's May 2002 statement as a 
timely notice of disagreement to the March 2002 letter denial 
declining to reopen the previously denied claims for service 
connection for a left elbow disability and a psychiatric 
disability.  In addition, the veteran submitted a timely 
notice of disagreement in October 2004 to the September 2004 
rating decision in which service connection for a left knee 
disability was denied.  

These issues were not included on subsequent statements and 
supplemental statements of the case.  

Hence, these issues must be remanded for the preparation of a 
statement of the case. Manlincon, supra; Godfrey v. Brown, 7 
Vet. App. 398, 408-10 (1995).

The veteran submitted additional medical evidence, which was 
received in April 2008.  He did not submit a waiver of review 
by the Agency of Original jurisdiction as required under 
38 C.F.R. §§ 19.37, 20.1304.

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified private and 
VA medical treatment records are 
obtained. Document negative responses, 
and inform the veteran so that he may 
make attempts to procure the records on 
his own.

2. Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed left 
shoulder and right wrist disabilities; 
residuals of fracture to the left 3rd 
digit; cervical spine, lumbar spine, left 
and right hip, and left ankle 
disabilities (including as secondary to 
the service-connected right ankle 
disability) and headaches (including as 
secondary to the service connected scars 
of the forehead and right eyebrow).  All 
indicated tests and studies should be 
performed. The claims folder, a copy of 
this remand, and a copy of the RO hearing 
dated in March 2004 must be provided to 
the examiner in conjunction with the 
examinations.

The examiner should provide the following 
opinions:

1)	Whether it is at least as likely as 
not that any diagnosed cervical spine, 
lumbar spine, left and right hip, and 
left ankle disabilities are the result of 
the service-connected right ankle 
disability or, in the alternative, that 
they are in any way related to the 
veteran's periods of active service and 
active duty for training, or injury 
incurred during a period of inactive duty 
for training, or any incident therein, 
including but not limited to the 1980 
motor vehicle accident or any of the 
veteran's various sports accidents.

2)	Whether it is at least as likely as 
not that any diagnosed headache disorder 
is the result of the service-connected 
scars of the forehead and right eyebrow 
or, in the alternative, that they are in 
any way related to the veteran's periods 
of active service and active duty for 
training, or injury incurred during a 
period of inactive duty for training, or 
any incident therein, including but not 
limited to the 1980 motor vehicle 
accident or any of the veteran's various 
sports accidents.

3)	Whether it is at least as likely as 
not that any diagnosed left shoulder, 
right wrist, and left 3rd digit fracture 
residuals are in any way related to the 
veteran's periods of active service and 
active duty for training, or injury 
incurred during a period of inactive duty 
for training, or any incident therein 
including but not limited to the 1980 
motor vehicle accident or any of the 
veteran's various sports accidents.

The examiner is further asked to offer an 
opinion as to the veteran's 
unemployability.  If the veteran is found 
to be unemployable, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's unemployability is due 
to his service-connected disabilities as 
opposed to non-service connected 
disabilities.

All opinions expressed must be supported 
by complete rationale.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection 
for left shoulder and right wrist 
disabilities and for left 3rd digit 
fracture residuals; cervical spine, 
lumbar spine, left and right hip, and 
left ankle disabilities including as 
secondary to the service-connected right 
ankle disability; and to a headache 
disorder including as the result of the 
service connected scars, forehead and 
right eyebrow, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.

4. After undertaking any development 
deemed essential issue a statement of the 
case regarding the issues of new and 
material evidence to reopen the 
previously denied claims for service 
connection for a left elbow disability 
and a psychiatric disability; and for 
service connection for a left knee 
disability.  The appellant should be 
apprised of his right to submit a 
substantive appeal as to these issues and 
to have his claim reviewed by the Board.  
If any other decision remains adverse to 
the veteran, provide him and his 
representative, if any, with a 
supplemental statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


